Title: To Thomas Jefferson from the Commissioners of the Specific Tax in Fairfax County, 29 May 1781
From: Commissioners of the Specific Tax
To: Jefferson, Thomas


        
          Sir
          Fairfax County May 29th. 1781
        
        Inclosed we transmit your Excellency the Amount of each Commissary’s Return of the Produce received this last Spring, in payment of the Tax payable in enumerated Commodities, in this County. The Wheat, Rye, and Oats, and three thousand four hundred and ninety seven ⅝th Bushels of Corn We have delivered to Mr. James Lawrason of Alexandria, Mr. John Brown’s Deputy in this County, in pursuance of your Excellency’s Order of the 23d February last. The remainder of the Corn vizt. one hundred and seventy one Bushels was delivered out for the use of the Troops under the Command of the Marquis De la Fayette, when They passed through Colchester, as by the inclosed Copies of the receipts and Orders. We shall take care to have the Tobacco prized up and keep it at your Excellency’s Disposal. We have the Honour to be Your Excellency’s most Obedt. Servts.,
        
          Martin Cockburn
          Richard Chichester Commissioners of the Specific Tax
        
      